Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2018

                                     No. 04-18-00824-CV

                IN THE INTEREST OF R.C.P., R.I.P., M.E.P., AND R.C.P.,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00040
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record reflects that appellant is indigent. The reporter’s record was due on
November 9, 2018, but has not been filed. We therefore ORDER the court reporter responsible
for preparing the reporter’s record, Elva Chapa, to file the reporter’s record on or before
November 26, 2018. No extensions will be granted absent extenuating circumstances.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court